Case 1:20-cv-02401-RBJ Document 46 Filed 07/27/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

SHAWNA RODARTE                                )
                                              )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       CASE NO. 1:20-cv-02401-RBJ
                                              )
JOHNSON & JOHNSON AND                         )
ETHICON, INC.,                                )
               Defendants.                    )


     PLAINTIFF’S RESPONSE TO DEFENDANTS’ NOTICE OF INTENT TO FILE A
                     MOTION FOR SUMMARY JUDGMENT


       On July 20, 2021, Defendants Ethicon Inc. and Johnson & Johnson notified the Court that

they intend to file a Motion for Summary Judgment in this case. The Defendants assert that they

are entitled to summary judgment because Plaintiff is judicially estopped from asserting her

claims due to Plaintiff’s failure to disclose this lawsuit in her bankruptcy proceeding that was

filed in 2015. In addition, Defendant asserts that the Plaintiff’s failure to warn claims for strict

liability and negligence fail due to lack of proximate causation for two independent reasons.

First, Defendant alleges that the Plaintiff’s implanting physician in 2017 did not read the

instructions for use of the Defendants’ mesh product, and therefore no additional warnings could

have had an effect on his decision to use Defendants’ mesh product. Second, Defendants state

that Plaintiff’s first implanting physician testified that he was aware of the risks and

complications of the Defendants’ mesh device prior to implantation of the device in Plaintiff.

       Whether or not the Plaintiff is judicially estopped from asserting her claims against

Defendants due to her failure to report this instant lawsuit in her 2015 bankruptcy is in dispute.

The Plaintiff filed for bankruptcy in 2015, and the Chapter 13 repayment plan that bound all



                                                  1
Case 1:20-cv-02401-RBJ Document 46 Filed 07/27/21 USDC Colorado Page 2 of 4




parties and creditors was confirmed on August 26, 2016. Plaintiff made her final payment in

December of 2020; just four months after this lawsuit was filed. It should be noted, the case that

Defendants cite, New Hampshire v. Maine, to support that Plaintiff is estopped from asserting

her claims against Defendants involves a boundary dispute, not a bankruptcy. 532 U.S. 742

(2001).

          There are genuine issues of material fact in dispute regarding proximate causation.

Defendants asserts there is a lack of proximate causation due to Plaintiff’s implanting physician

not recalling whether he read the product warnings, and that Plaintiff’s implanting physician was

independently aware of each and every risk and complication the Plaintiff experienced from the

implantation of the mesh device. The Defendants cannot have it both ways; either Plaintiff’s

implanting physician knew of all the risks and complications of the device, or he did not because

he did not read the instructions for use.

          Plaintiff’s implanting physician did not testify that he never read the mesh device’s

instructions for use; Plaintiff’s implanting physician testified that he did not recall whether or not

he read the device’s instructions for use prior to the implantation of the device in 2017.

Plaintiff’s implanting physician’s testimony that he would still use the TVT Exact device to this

day does not mean that a different or additional warning on the device would not have prevented

him from choosing Defendants’ mesh device to remedy the Plaintiff’s incontinence. In addition,

proximate causation in this case does not solely rest on Plaintiff’s implanting physician’s

decision to use the device; it also rests on what warnings were given to the implanting physician

and in turn relayed to the Plaintiff; which affected her decision to have Defendants’ mesh device

implanted. Plaintiff’s expert has stated that Plaintiff’s implanting physician could not fully pass

on this information regarding the risks of the device to the Plaintiff, because Defendants did not




                                                  2
Case 1:20-cv-02401-RBJ Document 46 Filed 07/27/21 USDC Colorado Page 3 of 4




fully disclose this information in their instructions for use, or to surgeons, including Plaintiff’s

implanting physician. Therefore, the Plaintiff was unable to make a fully informed decision

when she consented to have the mesh device implanted. There are genuine issues as to the

material facts regarding proximate causation in this case.




Dated: July 27, 2021


                                                             Respectfully submitted,

                                                             By: /s/Rebecca Fredona
                                                             Rebecca Fredona
                                                             MOLL LAW GROUP
                                                             22 W Washington St, 15th Floor
                                                             Chicago, IL 60602
                                                             T: 312.462.1700
                                                             rfredona@molllawgroup.com
                                                             info@molllawgroup.com
                                                             COUNSEL FOR PLAINTIFF




                                                 3
Case 1:20-cv-02401-RBJ Document 46 Filed 07/27/21 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 27, 2021, a true and correct copy of the foregoing was served

via the Court’s ECF filing system on counsel of record.


                                                    /s/Rebecca Fredona
                                                    Rebecca Fredona




                                                4
